Warren E. Burger: -- the number 5041, Britt against North Carolina. Mr. Bowers you may Proceed whenever you are ready.
Robert G. Bowers: Mr. Chief Justice and may it please the Court. The Chief Judge of the North Carolina Court of Appeals, Judge Raymond Mallard makes a comment frequently, has to me, that every case that he sees in his court has a hooker in it. While I was noting the previous argument and this one has to do with a transcript, but it has a little bit different twist to it. In this case, different from the previous case, the defendant, there is no question about his indigency now or then. He is now in state prison, a young man who, I do not think there is any question ever raised by anybody, that he was absolutely indigenous. He was tried in a trial beginning on November 11. He was not convicted. The jury verdict was never reached. There was a mistrial order and the defendant was then set down for trial again. Prior to the second trial, very shortly after the first trial a motion was filed for a transcript. You will find the order of mistrial on page 11 of the appendix. The affidavit -- on the bottom of that page it has motion for transcript which of course obviously is an affidavit in which the defendant signed an affidavit that he was indigent, that I had advised him that a transcript would be a great help and that it would be available if we could afford to pay for it. The motion was made on that affidavit which was summarily denied by Judge Fountain (ph) who is a very fine and gracious Judge and very gifted Judge, but he and I disagreed on this but it was a matter of fact without argument denied to which the defendant accepted and this is the crux of our case of whether or not the defendant was entitled to a transcript of the evidentiary portion of the trial which commenced on November 11. The mistrial was ordered on November 14. The trial -- the jury had commenced its deliberation at 9:30 on that morning. There where three days of trial. Now, a question has been raised in the previous case about whether or not counsel could reconstruct. Well, there again we have a peculiar situation here in which we do not need to have the reconstruction. That was to probably done for purposes of an appeal, but for purposes of preparation and cross examination of the second trial this we thought was absolutely essential.
Harry A. Blackmun: In other words, you want to defend this with the evidence of the state witnesses at the first trial?
Robert G. Bowers: Yes sir.
Harry A. Blackmun: And cross examine if they testified against the second trial?
Robert G. Bowers: Yes sir, both for that and for investigative purposes prior to the second trial. I will be very frank on this. I used my own recollection in trying to investigate what had been brought out in the first trial and I do not know that I made many errors in them, but it would have still been most helpful. Now, commenting collaterally on that, after the second trial and after we had transcript in preparation for the appeal to the Court of Appeals --
Speaker: Now, which transcript?
Robert G. Bowers: The second, of the second trial. We have never seen the transcript of the first trial. So far as we know it is never been prepared in any way shape form or matter.
Warren E. Burger: How long did that first trial case last?
Robert G. Bowers: Four days. Well, actually three days of trial and one day of jury deliberation. I do not want to lead optimistically the Court in anyway.
Speaker: It was a murder trial, was it not?
Robert G. Bowers: Yes sir. In this particular case, the young defendant, I say young, 20-21 years old and it might that young, was charged with beating his girlfriend's grandmother to death with a frying pan in an effort to rob her of her worldly possessions. Now, whether or not he is guilty is not a matter that is before this Court or was never subject of my determination. I was appointed to represent him and I hope I did the best job that I could possibly do, but be that as it maybe, I do not think that I did the best job that I could have possibly done had I had that transcript. It is difficult to argue this matter in this Court and try to put this Court back in the courtroom in Craven County, New Bern, North Carolina, where the fine Judge, where the good court, the courtrooms are fine place to work. There is one witness who was the primary witness for the state, a Captain T. M. Brucher (ph) of New Bern Police Department. Now Captain Brucher had made no notes, this appears in the transcript which is before you or the record which is before you, had made no notes of any kind, type or description with respect to anything that he had done in connection with the investigation of this case. Yet he testified that he had spent one hour-and-a-half at the scene, but if you will read the testimony as elicited in the second trial, you will find that he did not account for more than five minutes of his time list. He said that he was at the funeral home for an hour-and-a-half, yet he had made no notes. He said -- he testified with respect to the arrest of the defendant without a warrant, his incarceration without a warrant, without being taken before a magistrate. He testified about taking him out of jail and taking him back to the detective division of the Police Department and questioning. Oh! Yes he testified that he calls under the Miranda. He testified further about the statements made to him, but no where in this whole procedure had he ever filed a first note with his supervisor, where had he made the first note for his records. We could not have ask to examine the notes that he had made under the Jinks rule, we could not have done anything. The only thing he did by sitting in that courtroom was a folder in his hand which we found to contain upon questioning, the record of the (Inaudible).
Byron R. White: Is this -- who is this, T.M. Brucher?
Robert G. Bowers: T.M. Brucher.
Byron R. White: T.M. Brucher?
Robert G. Bowers: Yes sir. Now, this -- I will frankly say I do not think this prejudiced the defendant a great deal in his defense because we pointed out what he was doing and I think it probably militated more against him than it did in his favor. I am trying to be candid about this. I am not trying to say that the prosecutor was guilty of any misconduct of any kind type or description.
Thurgood Marshall: If the file in order (Inaudible) mistake, the prosecutor did or did not have the time shifted?
Robert G. Bowers: No sir. He did not or if he did I did not know about it and I do not think that he did and he was very honorable man and he is and I am sure he would have told me ahead, in fact he probably would have handed it to me --
Byron R. White: Was the reporter available to you?
Robert G. Bowers: Your Honor, yes sir, the reporter was available to us.
Byron R. White: And the reporter has his notes?
Robert G. Bowers: Yes sir, the reporter had his notes.
Byron R. White: Do you have any specific questions about what specific answers to question where it would have to reporter --?
Robert G. Bowers: It would have necessitated probably a day's delay for him to go get his notes. Now, this would have, had he brought his notes to Court with him, this would have been available.
Byron R. White: You could have had it with prior notice?
Robert G. Bowers: Yes sir.
Speaker: Did you have the same reporter?
Robert G. Bowers: Now, one motion, one moment here if I may, excuse me, may I answer your question to that. One question in this, you see that motion was denied, we were unable to get a hearing on the motion, it was denied and we were forced to go immediately within ten minutes into the selection of the Jury.
Byron R. White: In such a Court order, you would have the reporter to brief. The appellants have reporter with --?
Robert G. Bowers: I am sure he would have. Frankly I did. I am not trying to --
William J. Brennan, Jr.: What seems is to about. I wonder how practical that would have been? You could not put him on the stand?
Robert G. Bowers: No sir.
William J. Brennan, Jr.: What you have to do is talk with him outside the courtroom, outside the trial, get a recess or something after you heard the Captain testify and you thought he had testified differently at the first trial, you can then go to reporter and say, “hey, I think I remember such and such that he said.” Is that what you would have to do?
Robert G. Bowers: This is correct.
William J. Brennan, Jr.: Well, how practical would that be?
Robert G. Bowers: I do not think it would have been practical at all.
Byron R. White: Well, the reporter would have read you his notes before the trial if you had asked him?
Robert G. Bowers: Yes sir. He would have, but there again my problem was this. Had he read me those notes, it would still would have not furnished me the need that I had for cross examination later.
William J. Brennan, Jr.: How could possibly you know if the need was not fully (Voice Overlap)
Robert G. Bowers: No sir I could.
William J. Brennan, Jr.: At time of trial.
Robert G. Bowers: This was my problem. I did not know what the situation would be until it arose
Warren E. Burger: I think you may have answered one question (Inaudible) there with time of trial. Someone questioned you, you said “you could not have put him on the stand” what would present to in calling the reporter, putting him on stand and I asking him to read into the record at second trial, testimonies that he had taken down in the first trial.
Robert G. Bowers: I could not have put him, I did answer that too hastily, I could not have put him on stand until I had reviewed what he had to testify about.
Warren E. Burger: Well you conceivably --
Robert G. Bowers: Yes.
Warren E. Burger: -- could take a chance if you were sure by just putting him on to clarify the record.
Robert G. Bowers: Of course there would have been the problem. He was also, the Court reporter that was taking this at the trial.
Warren E. Burger: Well, that could not stop it.
Robert G. Bowers: No, I agree with you though, it would have been inconvenient but it would not have stopped it.
William O. Douglas: Well, is that the way you cross examine witnesses? I have never heard of anything like that.
Robert G. Bowers: No sir.
Warren E. Burger: Well, I suppose that it is often done counsel and I have done it myself in the trial of cases, to call the reporter from prior trial, put him on the stand and read the testimony of a particular witness or some other aspect of the trial?
Robert G. Bowers: Yes sir. My problem in cross examination, if that would have been rebuttal testimony, yes. That would rebutted what he said, but he would not have given me the paper that would have said now on such and such date did you not testify as fallows and then ask it and was your answer not as fallows. Now, how do you put these two together, how do you get your position that your answer today is in conformity with your answer before. The type of cross examination is detailed, of course, and this is where our complaint is, not with the fact that the court reporter was not available to comeback later and say “oh! No, he testified this way on that date.”
Warren E. Burger: But do I understand correctly that you and this may be of some importance, you said, if you had asked the reporter out of the Court, he would have read back any part of notes of the first trial if he wanted to?
Robert G. Bowers: Yes sir and I say this. May I clarify that a moment. The Court reporter and I are good friends. I do not think he would turn down my request. I do not think I would have had an legal standing to have demanded that he do that. Not in our system, but because of the fact that the Court reporter in a small Eastern North Carolina town is usually a friend of all the lawyers, I could have asked him and I am sure that he would have accommodated me to that extent. I did not, maybe I should have.
Harry A. Blackmun: Mr. Bowers, how long was a decree to a trial?
Robert G. Bowers: Approximately about --
Harry A. Blackmun: You defended in both?
Robert G. Bowers: Yes sir.
Potter Stewart: Same reporter at both times?
Robert G. Bowers: Yes sir. Same Judge, same reporter, same counsel.
Potter Stewart: Different Jury?
Robert G. Bowers: Different Jury and frankly somewhat different testimony. Now, I will say this. I do no want to mislead the Court in that respect. They had additional witnesses at the second trial that had not been in the first trial. I am not trying to say to you and try to say they amended a lot of things with this previous testimony. Frankly I do not know how many things they amended because I have been not to read the transcript, with my own personal recollection that is all.
Speaker: (Inaudible)
Robert G. Bowers: It does not tell me exactly all the discrepancies between the two trials. I do not claim to have perfectly called. I wish I did, but I do not and I frankly do not believe many lawyers do and I think that this is a very necessary element. I am fully well aware of some decisions of the Circuit Court that are opposed to my position. I am perfectly well aware of ones that are in favor of my position. Of course they are the ones I would like to argue more strenuously than the three that I found that are opposed and I am sure Ms. Denson will argue those diligently. However, there is very little law. I am not going into the Griffin case. You heard that I am sure until it is pending out -- well, you got -- like never hear that again, but it still we think basic law that justice should not depend upon the thickness of a man’s pocket book. And if a transcript was available to me or to anybody else that had a pocket thick enough to pay for it, it sure certainly should have been available to young Charles W. (Inaudible).
Warren E. Burger: Well that does not quite square with your response a few minutes ago that if you had asked the reporter to read it, you would have got it?
Robert G. Bowers: I am saying that he would read it back to me, but having in writing and having it available to me for use for cross examination, I would not have been able to obtain that. If there are no further questions, I will --
Byron R. White: Well I suppose your position would be the same except we would agree with our hearing is granted for re hearing, grand jury testimonies?
Robert G. Bowers: No sir, it would not. It would not in North Carolina or anywhere that I had dealings with grand jury testimony because that made available to the state nor that he would depend on.
Byron R. White: It is secret?
Robert G. Bowers: It is completely secret hearing.
Byron R. White: Well, in this case it is not quite available (Inaudible)?
Robert G. Bowers: It was available, I had to ask for it. This, the state could have gotten it merely by requesting upon the court reporter. If the Court reporter were applied to, he would have billed the state --
Byron R. White: (Inaudible)
Robert G. Bowers: We have -- frankly we do not have Court reporters at preliminary hearings normally. I think we should, but unfortunately we do not.
Byron R. White: But the rich man can have one in your view?
Robert G. Bowers: Yes sir. Now, I might say this. In the Fourth District in our state, the judges are now requiring the Court reporter to come in for preliminary hearings, but this is not into any mandate that has come down.
Byron R. White: The jury has (Inaudible) about the preliminary hearing are they not?
Robert G. Bowers: Yes sir, they certainly would. Representing the defendant, I first would make that and so I think he is entitled to every defense that is available to anybody.
Harry A. Blackmun: Mr. Bowers, you feel that the fact that same counsel defended in both trials is a factor?
Robert G. Bowers: I do not think it is a factor that should be considered in this particular manner. I think it is a factor naturally in the actual trial because there is a certainty fin any case, any lawyer get the prior cases and I think that with this figure he can go to the second trial probably better than the first.
Harry A. Blackmun: If we were to go along with you, would you really place the premium on mistrial?
Robert G. Bowers: I think that the state would argue that it would, but I do not think so. I frankly think that we got an extra judiciary in North Carolina and I think that -- well in this particular case we had no transcript. The jury stayed out one day and the mistrial was ordered. This was not matter of deciding whether a transcript would be made available or not. That factor never entered into it. The court had found they were hopelessly in deadlock. So far, the Court there can be an off deck -- cannot be a mistrial in North Carolina unless a Judge orders. Most judges require the Jurors to sit there until every reasonable hypothesis had been pursued and they are satisfied with the trial.
Harry A. Blackmun: Well, we have seen a lot and heard a lot about disruptive tactics in the courtroom. I wondered if a ruling in your favor here would tend to promote further disruptions or a counsel can get a transcript to the first trial and be better off in the examination of witnesses is susceptible?
Robert G. Bowers: I think not. I frankly think that the disruptive tactics that has been followed by some and I could use a word of abbreviation here, but I think I better leave it out, some who are not as ethical as others and some who are trying to try cases other than a legal process are still aware and hope they remain aware. I hope they disappear in time, but I do not think that this particular procedure of providing transcript would encourage that in anyway. I certainly if I --
Harry A. Blackmun: If you have nothing of this kind here?
Robert G. Bowers: No sir, nothing whatever. And in fact I cannot conceive of that being the basic. I think they are trying to be political rather than to try to get transcript.
Warren E. Burger: Thank you, Mr. Bowers. Mrs. Denson?
Christine Y. Denson: Thank you Mr. Chief Justice and may it please the Court. We want very strenuously to divorce this case from the one this Court has just heard because we are in a Court far the situation with this case. The North Carolina system I am very proud off. We do have trial de novo even for the petty offenses or misdemeanor and in event those cases are appealed nor collaterally attacked by certiorari or by habeas corpus, file temporary out, a transcript would be available and the merits of statement that our appellate courts require would be coming, forth coming from that transcript which would be made available. So we are certainly not talking about cases that I said, this Court has -- as I read your decision previously decided. Here we are talking about a direct attack, we talking about direct appeal, we are talking about a collateral attack on habeas corpus with the question of transcript being made available. Rather we are talking about the mistrial situation which can be extended. We are talking about mistrial situation which as the Court has already pointed out can be extended not only in the mistrial application but in preliminary hearing. As Your Honors pointed out, a rich could hire a reporter to come in and take the transcript and could make that available to himself on his trial, he could thereby impeach the witnesses. We are talking also about the trial de novo situation which we have in North Carolina and in many other states. A rich man again could hire reporter to come on his traffic offense and hear the testimony there and have that reporter available at his appeal in Superior Court to again to try to impeach the testimony. So we are talking about an application that is far divorced from the previous decisions of this Court and we are talking about an application that could be very sweepy and it go not only to this mistrial situation of which hopefully there are limited number, but could go to the preliminary hearing or to any other trial or any other kind of testimony by witness who comes on at the trial with final result from a conviction and we would emphasize that fact to the Court. We have also in this case no indication that counsel did try to contact the Court reporter. We note that the appendix shows that the motion for the transcript whether actually presented to the Court at that time or not was dated the 25 November and the man was not tried until mid December and so counsel knew what he was going to do on the 25 November at least in making his motion for a transcript and there is no evidence that he made any efforts to get up with the Court reporter. He says, the reporter would have told him what was in that transcript. He could have made notes himself and then again the reporter was available and is on trial. He found from his notes that there were some discrepancies. He could have asked those questions of the Court reporter and brought the Court reporter on to impeach the witness. As it was, he had of course available to him the fact that this Captain Brucher had made no notes. He pointed that out to the Jury. He pointed out to the jury that the alleged confession was never reduced to writing, again calling into question the credibility of that witness. In fact we think that he had available to him all of the things which the jury could see that would impeach the credibility of this witness. We think rather, we got a case where although there are some alleged discrepancies in the testimony and we do not know what those discrepancies actually were, they are not important to this case. We are talking about the difference between questioning a witness 30 or 45 minutes and an hour and a half. We do not think that is important. We are talking about whether or not he made some comments at the first trial about the defendant’s clothes. Again, that cannot be important. Question of who took the fingerprints from the water glass? Was it the officer Dody who was present at the present the second time the defendant confessed and testified about that or was it accompanied by through himself. That cannot be important.
Potter Stewart: Did Captain Brucher, the key prosecution witness?
Christine Y. Denson: Your Honor I would say no, I would not say he was.
Potter Stewart: He testified as to the defendant’s confession, did he not?
Christine Y. Denson: He testified as to defendant’s confession the first time then after that he got on who was present the second time the defendant repeated his statement in front of Brucher, Afobest, the girlfriend and officer Dody. So we have a reconfirmation of those times. His statement was essentially the same. We have done to the facts that (Inaudible) got to blow with a knife and he did not do that himself. So we have some collaboration there of Brucher's testimony by officer Dody.
Potter Stewart: There was no eye witness testimony right there?
Christine Y. Denson: Yes, Afobest herself, the girlfriend who was present, testified and the discrepancy between what he had to say and what part of the confession of the defendant would be or was a difference in who struck the blow with a knife. She said the defendant did it and that she only stayed there because she was scared of him. The defendant said that she got the blow with the knife.
Potter Stewart: I thought it was a frying pan (Inaudible)
Christine Y. Denson: It was the frying pan that killed the deceased. The medical testimony of the doctor was that the knife wound was superficial and it would not have inflected death.
Potter Stewart: Is it T.M. Brucher or P.H. Brucher?
Christine Y. Denson: I do not recall from the record. I believe --
Potter Stewart: On page 30 it is called P.H. Brucher and that is the witnesses has called here (Inaudible)
Christine Y. Denson: I believe it is T.M. I talked to Captain Brucher yesterday about the matter. In short, we think that the alleged discrepancies here and counsel will admit that he cannot take for sure what those discrepancies are, are not important discrepancies in this case and for the Court to use this case as a step to take a very giant step who can make transcripts available to defendants, we think would be serious miscarriage of justice. As the Court has pointed out, we think that this would put a premium a mistrial, not only of course do the disagreeing jurors cause mistrials, but the conduct of a defendant or of some witness or even if some police officer, as we had in our state where the policeman will put defendants in handcuffs in view of the jury or some such things can cause a mistrial. If the defendant has some key testimony and his attorney has not known about it before and he does not like what his attorney does and (Inaudible) by a way of cross examination of that witness, we think it would put a premium on the mistrial situation for him to cause a mistrial knowing that he could get a free transcript from the State and have that available for his attorney on the next trial to better cross examine the witnesses. So we fear that result. We fear also of course the overburdening of our Trial Courts. We make transcripts available when the defendant is directly appealing on collateral, they are attacking his conviction. We feel that they are entitled to that. In North Carolina we have done that voluntarily on the smallest offense, but to recall the Court authority to delay the activities, the Court to delay the preparation of transcripts for direct appeals, in order to prepare the transcripts of the mistrials was again caused the delay in the Court system which seriously overburdened the reporting of our own state courts and those of other State and the Federal Courts with them. For that reason we ask the Court not to take that step.
Thurgood Marshall: How many mistrials you had in the last year?
Christine Y. Denson: Yes. I do not have the statistics --
Thurgood Marshall: About two or three?
Christine Y. Denson: Your Honor, I have no idea. I do not even have a statistics for our state.
Thurgood Marshall: So you really do not know how much of a burden it will be there, do you?
Christine Y. Denson: No we do not, but we think that this --
Thurgood Marshall: I am not going to dispute what you say, but you have cited the burden on the --
Christine Y. Denson: Well, Your Honor, far from those that we have now, we are afraid that this would give them an additional reason to make a mistrial. Not only the defendant who would tend to be disruptive anyway, but the defendant who knowing that he has got a transcript available, he causes a mistrial and feels for some reason that he is not happy with counsel and could do better the next time, maybe even changing counsel, this would give him an additional reason we do not want.
Thurgood Marshall: I am trying to suggest -- I wonder why you need all that additional weight on this transcript thing?
Christine Y. Denson: Well, I do not think anyone knows Your Honor, certainly I do not. I do not know the incidents now, but I am afraid the incidents will be increased and this is our great theory. We think that the defendant on a showing of needs might be entitled to a transcript. There maybe some reason that the Court reporter is not available. There maybe some reason of a key state witness which we do not have in this case and maybe occasion for key testimonies that he does want to check, but first of all we do not have any indication in this case that he could not have secured and that they tried and secondly we do not have identification of special need in this case.
Byron R. White: As I recall it your appellate Courts said that there has been no showing of discrepancies or needs for the transcript in the case?
Christine Y. Denson: No. I think the essential reason our Court said, made no decision with the first reason I alluded it to that there been no showing that he had not had the Court reporter available to call and that there is no showing that he made any effort to make use of that formal transcript in between the trial and for that reason though it is no showing of needs.
Byron R. White: Well, did they not say that there had not been any showing that there were discrepancies in the testimony?
Christine Y. Denson: I believe judge Mao did discuss since I urged to him as I urge to this Court today that the point at which they were alleged discrepancies which fill and they attended on minor.
Byron R. White: Was that important for the trial, at the second now?
Christine Y. Denson: Yes. I believe there was, the usual motions that are made for a new trial.
Byron R. White: Did it include this ground, it must have?
Christine Y. Denson: I think that you (Inaudible) as available.
Byron R. White: And I suppose after trial, he had thought there were discrepancies in his testimony after trial. He said if he asked the Court reporter to read testimony and could might have pointed up for 50% of this?
Christine Y. Denson: Well, yes Your Honor. Practically I think the time for doing that would be before the defendant rested this case. The Court of course gives him time to get ready to make his presentation and at that point I think he could have searched his memory for any discrepancy he thought there was. The Court reporter was there at that time and could have asked for a recess and taken two years the time for this Court, certainly is far in a way grater delay than the one they might have been occasioned by getting the Court reporter to search his notes and although I cannot say this to the Court with certainty, I am very certain the Court would have allow him that delay, if he told the Court that he thought there were discrepancies and he wanted to see what the reporter might show. We think there is been an absence by the defendants of any showing for special need in this case and at the very least if the Court is going to say transcript should be available, we think that that ought to be restricted to those cases where there is some sort of showing the need. For that reason, we would ask the Court not to extend the doctrine on transcript and to say that in the case of mistrials, they remain in all of this, they are not important for that objectively, they are not important for these reasons unless there is some special need in the case. Thank you.
Warren E. Burger: Thank you, Mrs. Damson. Mr. Bowers do you have anything further?
Robert G. Bowers: Yes, I would make just one very, rather short comment. In our statute which appears on page 5 of my brief 78450, sub section (b) says whenever a person under the standards and procedure set out in this sub chapter is determined to be an indigent person entitled to counsel. It is the responsibility of the State to provide him with counsel and these were the important words, and the other necessary expenses of representation. I was about to point that out to Court. With that I will sit down.